Citation Nr: 1539315	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-25 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for organic brain syndrome.

3.  Entitlement to a rating in excess of 10 percent for eczema.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2012 to August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The March 2012 rating decision denied service connection for PTSD and organic brain syndrome and denied reopening of the claim of entitlement to service connection for an acquired psychiatric disability, and the August 2012 rating decision denied a rating in excess of 10 percent for eczema.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The statement of the case on the issues of entitlement to service connection for PTSD, whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, and entitlement to service connection for organic brain syndrome was issued in July 2012.  Subsequently, VA relevant mental health treatment records dating in March 2013 and August 2014 were added to the record.  Additionally, the Veteran's Social Security Administration (SSA) disability records were added to the record in October 2014.  No supplemental statement of the case was issued.

The statement of the case on the issue of entitlement to a rating in excess of 10 percent for eczema was issued in July 2014.  Subsequently, in an October 2014 VA treatment record, the Veteran was referred to dermatology for his eczema, and as noted above, the SSA disability benefits records were added to the record in October 2014.

Thus, the statements of the case were issued prior to the completion of all development action and therefore, they did not consider this additional VA and SSA evidence.  Under 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the VA and SSA medical evidence is not evidence submitted by the Veteran or his representative.  Therefore, regardless of any waiver, this evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must review the record, including all newly acquired evidence since the July 2012 and July 2014 statements of the case, including the SSA records, March 2013 and August 2014 mental health records, as well as any dermatology VA treatment records (including the October 2014 VA treatment record noting a referral the dermatology), and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




